DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 11 are objected to because of the following informalities: claim 8 ends with a comma, and claim 11 lacks a period. Each claim should end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “facilitating movement of said flexible element on and off a cart handle without the possibility of the user inadvertently touching the cart handle.” This recitation yields indefiniteness, as it is unclear what structure is physically encompassed by this function. The recitation is also not understood, because, based on Applicant’s disclosure, the invention does not appear possess any structure which would physically block/cover all parts of the cart handle. Essentially, the disclosure reveals that a non-zero possibility of the user inadvertently touching the cart handle exists.  For example, a user might find an urge to steady themselves while installing/uninstalling the grip from the cart handle, and reach out to grasp the cart handle.  Because there is an apparent possibility of inadvertently touching the cart handle, the recitation is not understood.  Claim 13 is indefinite for the same reasons. 

Claim 2 recites: wherein said flexible element comprises a rubber-like element having a generally U-shaped portion. The metes and bounds of “rubber-like” are unknown. Does Applicant intend to claim a rubber material, or a material having some quality possessed by rubber? Which qualities render a material “rubber-like”? 

Claim 3 recites: wherein said remote mounting structure comprises a plastic pistol grip handle which is securely mounted to said flexible element. It is unclear what physical attributes are needed to read on a “pistol grip handle”. Must the handle extend vertically? Must a pistol grip have specific ergonomic features? And if so, what are they? Clarification is needed.  Claims 4, 16, and 20 are indefinite for the same reasons.

In claim 7, it is unclear what is meant by “the inherent resilience”.  What is the inherent resilience? Is the resilience due to a resilient material of the legs? Is there a spring which provides the resilience? It is the Examiner’s understanding that the legs are made from a resilient material which facilitates gripping the cart handle.  Claim 10 is indefinite for the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willke (DE 20 2009 017 579 U1).

Regarding claim 1, Willke teaches: a hygienic grip for a cart handle comprising: a flexible element (9; the flexibility is described in the paragraph starting with “The connection area 9 has two […]” in the attached translation) dimensioned and configured so that when it is deformed by moving it into contact with a cart handle it will move into place to grip a cart handle (see the paragraph starting with “This object is now achieved […]” in the attached translation); and a remote mounting structure (8) for holding said flexible element in place during use and facilitating movement of said flexible element on and off a cart handle without the possibility of the user inadvertently touching the cart handle (see the translation of Willke: “The handle device according to the invention 1 allows the customer the push bar 4 the shopping cart 2 do not have to touch anymore.”). Relevant elements are best shown in Figs. 1-3. 

Regarding claim 2, Willke further teaches: wherein said flexible element comprises a rubber- like element having a generally U-shaped portion. See the paragraph starting with “The connection area 9 has two […]” in the attached translation, and Fig. 2. 

Regarding claim 3, Willke further teaches: wherein said remote mounting structure comprises a plastic pistol grip handle (8) which is securely mounted to said flexible element. See Figs. 1 and 2. 

Regarding claim 4, Willke further teaches: wherein said remote mounting structure comprises a plastic pistol grip handle (8) which is securely mounted to said flexible element. See Figs. 1 and 2. 

Regarding claim 5, Willke further teaches: wherein said plastic pistol grip handle comprises an ergonomic curved sculptured portion (see portions 14 in Fig. 2) adapted to be engaged by a user's fingers.

Regarding claim 6, Willke further teaches: wherein said flexible element comprises first and second legs (11, 12) which when moved into engagement with a cart handle grip the cart handle. See Fig. 1. 

Regarding claim 7, Willke further teaches: wherein the inherent resilience of said first and second legs bias said legs into gripping contact with a cart handle. See the paragraphs starting with “This object is now achieved […]” and “The connection area 9 has two […]” in the attached translation. 

Regarding claim 9, Willke further teaches: wherein said flexible element comprises first and second legs (11, 12) which when moved into engagement with a cart handle grip the cart handle. See Fig. 1. 

Regarding claim 10, Willke further teaches: wherein the inherent resilience of said first and second legs bias said legs into gripping contact with a cart handle. See the paragraphs starting with “This object is now achieved […]” and “The connection area 9 has two […]” in the attached translation. 

Regarding claim 12, Willke further teaches: wherein said pistol grip handle comprises a forward-most portion that is smooth, devoid of one or more projections. See Fig. 2, which reveals a projection (15) on the rear side, and a smooth surface at its front. 

Regarding claim 13, Willke further teaches: a method of using a cart (2) having an elongated handle (4) using first and second hygienic grips as recited in claim 1 by: a) manually moving the flexible elements of the hygienic grips into contact with spaced portions of the elongated cart handle using only the remote mounting structure so that there is no probability of the user inadvertently touching the cart handle; and b) ultimately manually removing the hygienic grips from contact with the cart handle using only the remote mounting structure. See at least the paragraph starting with “This object is now achieved […]”in the attached translation. 

Regarding claim 14, Willke further teaches: c), after b), manually sanitizing the portions of each of the flexible elements that contacted the cart handle. See at least the paragraph starting with “This object is now achieved […]”in the attached translation. 

Regarding claim 16 Willke teaches: a hygienic grip comprising: a plastic pistol grip handle (8); and a flexible element (9) having a roughly U-shaped configuration portion mounted securely by said plastic pistol grip handle with the open portion of the U facing outwardly from said plastic pistol grip handle. See Figs. 1 and 2. 

Regarding claim 17, Willke further teaches: wherein said pistol grip handle comprises a forward-most portion that is smooth, devoid of one or more projections. See Fig. 2, which reveals a projection (15) on the rear side, and a smooth surface at its front. 

Regarding claim 18, Willke further teaches: wherein said plastic pistol grip handle comprises an ergonomic curved sculptured portion (see portions 14 in Fig. 2) adapted to be engaged by a user's fingers.

Regarding claim 19, Willke further teaches: wherein said flexible element comprises first and second legs (11, 12) which when moved into engagement with a cart handle grip the cart handle. See Fig. 1. 

Regarding claim 20 Willke teaches: a hygienic grip comprising a plastic pistol grip handle (8) and a generally U-shaped portion (9) adapted to engage a generally circular cross-section cart handle. See Figs. 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willke, as applied above, in further view of Olivieri (US 9,771,094).

Regarding claim 8, Willke fails to teach: a spring for biasing at least one of said first and second legs into gripping contact with a cart handle. Olivieri teaches a flexible element having a spring (801, 802) for biasing at least one of said first and second legs into gripping contact with a cart handle. See Fig. 8. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to, provide the flexible element with a spring for biasing at least one of said first and second legs into gripping contact with a cart handle, as suggested by Olivieri; the motivation being: to provide a more secure and cushioned connection to the shopping cart handle. The springs from Olivieri would improve user comfort by dampening vibrations from the cart. 



Regarding claim 11, Willke fails to teach: a spring for biasing at least one of said first and second legs into gripping contact with a cart handle. Olivieri teaches a flexible element having a spring (801, 802) for biasing at least one of said first and second legs into gripping contact with a cart handle. See Fig. 8. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to, provide the flexible element with a spring for biasing at least one of said first and second legs into gripping contact with a cart handle, as suggested by Olivieri; the motivation being: to provide a more secure and cushioned connection to the shopping cart handle. The springs from Olivieri would improve user comfort by dampening vibrations from the cart. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Willke, as applied above, alone.

Regarding claim 15, Willke fails to specify sanitizing using an at least 60% alcohol spray. However, the Examiner hereby takes official notice that, before the effective filing date of the claimed invention, sanitizing the grips using an at least 60% alcohol spray would be obvious to those having ordinary skill in the art. At least 60% alcohol is a common household item commonly used to sanitize items which may have been contaminated. Willke suggests that the grips may be sanitized/cleaned after use, and specifically points to cleaning in a dishwasher. Alcohol would also be effective in sanitizing, and has the advantage of sanitizing faster than the amount of time needed to run a dishwasher. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional art related to auxiliary handles and mechanisms which fasten to shopping cart handles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618